DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 2, claims 14-20 in the reply filed on 9/6/2022 is acknowledged.  Claims 1-13 are canceled by the applicant on 9/6/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as “comprise” in line 7.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “A modified tissue graft prepared by the process of:
obtaining a tissue graft having a top surface and a bottom surface;
obtaining a template comprising a plurality of cutting blades and one or more stop surfaces, and pressing said template downwardly into engagement with at least one of said top surface and said bottom surface of said tissue graft until said one or more stop surfaces engage said tissue graft, whereby said plurality of cutting blades create a plurality of corresponding partial-depth cuts in said tissue graft.”  It is unclear whether the scope of claim 14 is interpreted as an apparatus but the body of the claim is directed to steps of making the apparatus.  Therefore, it is unclear.  For the purpose of the examination, the office treats claim 14 as the apparatus limitation. (see Ex parte Miyazaki, 89 USPQ2D 1207, 1211 (BPAI 2008) (Precedential).
	As to claims 15-20 are also rejected on 112-second paragraph due to their dependency from claim 14.  Further, claims 15-20 are also considered as the apparatus limitations.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a human organism and is therefore it is a non-statutory subject matter.  (See MPEP 2105, FP. 7.04.03.
	Claim 20 recites “The modified tissue graft in accordance with Claim 14, wherein said tissue graft comprises human tissue.”  It is suggested as amendment to claim language such as “wherein said tissue graft is configured to comprise human tissue.” Would overcome this 35 U.S.C 101 rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more stop surfaces….. corresponding partial-depth cuts as recited in claim 14; using a pneumatic press as recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Markman U.S 2003/0036770.
Claim 14:  Markman discloses a modified tissue graft prepared by the process of as best seen in figures 11-13: obtaining a tissue graft (hair graft 532) having a top surface 504/516 and a bottom surface 506/518; obtaining a template 500/512 comprising a plurality of cutting blades (520 probes or 906/908-blades) and one or more stop surfaces 502/514, and pressing said template 500/512 downwardly into engagement with at least one of said top surface and said bottom surface of said tissue graft until said one or more stop surfaces engage said tissue graft. It is noted that 
FIGS. 20 and 21 an incision device 900 is shown which is adapted to make a pattern of incisions in the tissue to correspond to the pattern of the dilators to be received therein. The device 900 has a rigid body 902 with at one end a handle 904. Opposite the handle 904 are a plurality of cutters 906, only a portion of the number shown in the drawing, which project from the body 902. These cutters 906 are each adapted to make an incision in the tissue 907 to receive a dilator.
[0204] While the cutters 906 may be rigid, solid needles, preferably each is defined as a blade having a tapered knife-edge 908. As shown in FIGS. 21 and 22 A-B the cutters 906 are arranged in a pattern which corresponds to the predetermined pattern for the dilators. It has been found that providing cutters 906 such that each knife-edge 908 makes an incision of about 0.055-0.060 inches deep in the tissue 907 is well suited to receive the dilators (See paragraphs 203-204).  Alternatively, it would have been obvious that the above description of Markman’s device shows whereby said plurality of cutting blades create a plurality of corresponding partial-depth cuts in said tissue graft.  Thus, claim 14 is unpatentable over Markman.
	Claims 15-16:  Markman discloses wherein said plurality of blades 906/908 are located in parallel rows, wherein blades in each row are spaced from one another., wherein blades in adjacent rows are offset from one another (figure 22b shows that blade 906 is offset from blade 908).
	Claims 17-18, 20:  Markman discloses wherein said blades are configured into a grid pattern (see figures 21, 22a-b, see paragraph 204); wherein said one or more stop surfaces comprises a base 502/514 of said template and said plurality of blades  520/906 extends outwardly from said base.  wherein said tissue graft comprises human tissue (methods of implanting tissue anchors into bone.  It is noted that bone is part of human tissue, see paragraph 2).
	Claim 19:  Markman disclose the invention substantially as claimed but is silent regarding pressing the template downwardly using pneumatic press.  However, it is noted that Markman discloses that a user presses the upper plate downwardly, extending the spikes thereof through empty bores in the cartridge and the catheters. The user then presses the entire device downwardly until the interengaging spikes/catheters extend into the tissue of the patient in the predetermined and desired graft pattern. The user then lifts up on the upper plate, and either inserts a loaded cartridge or rotates the cartridge, so that bores filled with hair grafts are aligned with the catheters. The user then presses the upper plate downwardly, pressing the hair grafts into the catheters and therethrough into the tissue. The user then removes the device, leaving the hair grafts in the tissue of the patient (see paragraph 24).  It is well known to have the device that includes pressing the template downwardly using pneumatic press so that Markman would too have this advantage.  Because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771